

115 SJ 28 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Administrator of the Environmental Protection Agency relating to accidental release prevention requirements of risk management programs under the Clean Air Act.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 28IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Inhofe (for himself, Mr. Cornyn, Mr. Barrasso, Mr. Johnson, Mr. Moran, and Mrs. Fischer) introduced the following joint resolution; which was read twice and referred to the Committee on Environment and Public WorksJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Administrator of the Environmental Protection Agency
			 relating to accidental release prevention requirements of risk management
			 programs under the Clean Air Act.
	
 That Congress disapproves the rule submitted by the Administrator of the Environmental Protection Agency relating to accidental release prevention requirements of risk management programs under the Clean Air Act (42 U.S.C. 7401 et seq.) (84 Fed. Reg. 4594; January 13, 2017), and such rule shall have no force or effect.